DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-15 and 20, drawn to a pre-filled delivery device having a clip portion with first portion, second portion and third portion, classified in 
Group II: Claims 16-19, drawn to a pre-filled delivery device having a clip portion with proximal and distal ends separated by a pivot, classified in 

Inventions of Group I and Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design where the device of Group I has a clip portion with first portion, second portion and third portion, the portions separated by pivots (embodiment of Fig. 6), where the device of Group II has a clip portion with proximal and distal ends separated by a pivot (embodiment of Fig. 4). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventive groups patentably distinct inventions that will require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37
CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 

During a telephone conversation with Sunil Reval on 01/20/2021, a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-15 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of Claim 20 reading “(b) providing a vascular access device having a proximal end, a distal end and a passageway therethrough, said proximal end having a female luer tip in fluid communication with said passageway; (c) placing said distal end of said vascular access device in a blood vessel of a  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Applicant’s Claim 1 device appears to be the embodiment of applicant’s Fig. 6. Applicant’s PGPub paragraph 0054 describes the embodiment of Fig. 6. However, paragraph 0054 is silent as to a first portion, a second portion, and a third portion, instead using the terms “portions A, B and C.” Examiner . Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  Line 2 reading “the first and third portion” should read --the first portion and the third portion--. Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  Claim 3 should hereinafter depend from Claim 2 to avoid antecedent basis issues with the term “the locking element." Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  Line 2 reading “to the least one” should read --to the at least one--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 8 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robe (USPN 3,768,699) in view of Claro (USPN 5,810,783).

Re Claim 1, Robe discloses single use pre-filled delivery device (11) comprising a deformable container (13) including a side wall having an inside surface defining a chamber for retaining fluid (Robe Figs. 5A-5D), a closed proximal end and an open distal end (46); and a clip element (14, 16, 18) having a first portion (16), a second portion (18) and third portion (14), said deformable container (13) being attached to said first portion (16) of the clip element (14, 16, 18), said second portion (18) being attached to the first portion (16) by a first pivot (27), said second portion (18) of the clip element (14, 16, 18) being foldable over the first portion (16) of the clip element (14, 16, 18) for removing one or more air bubbles from the deformable container; said third portion (14) being attached to the second portion (18) by a second pivot (28, 29), said third portion (14) of the clip element (14, 16, 18) being foldable over the first portion (16) of the clip element (14, 16, 18) for driving fluid out of said chamber (Robe Col. 3 Line 61 to Col. 6 Line 32).
	However, Robe does not disclose the distal end including a male luer tip having a passageway therethrough providing fluid communication with said chamber; said male luer tip removably connectable to a female luer connection of a vascular access device. Claro discloses a deformable container (1) (Claro Fig. 7A, 15A) having at its distal end a male luer tip (45) having a passageway therethrough providing fluid communication with said chamber of the 

Re Claim 8, Robe in view of Claro disclose all of the limitations of Claim 1. Robe fails to disclose wherein the vascular access device is a syringe, extension set, intravenous set, stop cock, tubing, high pressure extension tubing, or needleless connector. Claro discloses wherein the vascular access device is a syringe, extension set, intravenous set, or tubing for infusion of fluid from the deformable container to a patient (Claro Figs. 4A, 7A, 15A). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the vascular access device of Robe in view of Claro to be a syringe, extension set, intravenous set, or tubing as disclosed by Claro for infusion of fluid from the deformable container to a patient.

Re Claim 14, Robe in view of Claro disclose all of the limitations of Claim 1. Robe does not disclose wherein the deformable container is made of thermoplastic elastomers, polyolefin, polyester or other injection moldable or formable resin. Claro also teaches the deformable container being made from thermoplastic elastomers, polyolefin, polyester or other injection moldable or formable resin (Claro Col. 2 Lines 52-56). Examiner notes that the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have had the deformable container of Robe in view of Claro to be made from thermoplastic elastomers, polyolefin, polyester or other injection moldable or formable resin as disclosed by Claro wherein the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art.

Re Claim 15, Robe in view of Claro disclose all of the limitations of Claim 1. Robe does not disclose wherein a tip cap is releasably connected to the male luer tip. Claro discloses a tip cap (47) releasably connected to the male luer tip (45) (Claro Figs. 7A, 8A, 15B) to protect the contents of the chamber from contamination (Claro Col. 5 Lines 42-44). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included with the device of Robe in view of Claro a tip cap releasably connected to the male luer tip as disclosed by Claro to protect the contents of the chamber from contamination.

Claims 2-7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robe (USPN 3,768,699) in view of Claro (USPN 5,810,783) as applied to Claim 1 above, and further in view of Landau et al. (USPN 4,692,157).

Re Claim 2, Robe in view of Claro disclose all of the limitations of Claim 1. Robe in view of Claro fail to disclose a locking element disposed on the first portion and the third portion of the clip element. Landau discloses a pre-filled delivery device (10) comprising a clip element (14, 22, 24), the clip element comprising a first portion (14), a second portion (24), and a third portion (22), a locking element (34, 40) disposed on the first portion (14) and the third portion (22) of the clip element (14, 22, 24), the locking element for retaining the clip element in a fixed position relative to a deformable container (12) (Landau Figs. 1-4; Col. 6 Line 39 to Col. 8 Line 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included with the device of Robe in view of Claro a locking element disposed on the first portion and the third portion of the clip element as disclosed by Landau for retaining the clip element in a fixed position relative to the deformable container.

Re Claim 3, Robe in view of Claro as applied to Claim 1 above and further in view of Landau disclose all of the limitations of Claim 2. Robe in view of Claro as applied to Claim 1 above and further in view of Landau fail to explicitly disclose wherein the locking element minimizes reflux of solution in the passageway. However, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. MPEP 2112.01(I). In the present case, the claimed and prior art In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have had the locking element of Robe in view of Claro as applied to Claim 1 above and further in view of Landau minimize reflux of solution in the passageway where the structure of Robe in view of Claro as applied to Claim 1 above and further in view of Landau is substantially identical to that of the present claims.

Re Claim 4, Robe in view of Claro as applied to Claim 1 above and further in view of Landau disclose all of the limitations of Claim 2. Robe in view of Claro fail to disclose wherein the locking element comprises at least one protrusion and at least one corresponding cavity. Landau discloses wherein the locking element (34, 40) comprises at least one protrusion (44) and at least one corresponding cavity (42) (wherein teeth 44 engage protrusions created by teeth 42) (Landau Figs. 1-5), the configuration for retaining the clip element in a fixed position relative to a deformable container (12) (Landau Figs. 1-4; Col. 6 Line 39 to Col. 8 Line 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the locking element of Robe in view of Claro as applied to Claim 1 above and further in view of Landau to comprise at least one protrusion and at least one corresponding cavity as disclosed by Landau, the configuration for retaining the clip element in a fixed position relative to a deformable container.

Re Claims 5 and 6, Robe in view of Claro as applied to Claim 1 above and further in view of Landau disclose all of the limitations of Claim 4. Robe in view of Claro fail to disclose wherein the at least one protrusion is disposed on the first portion of the clip element and the at least one corresponding cavity is disposed on the third portion of the clip element; or wherein the at least one protrusion is disposed on the third portion of the clip element and the at least one corresponding cavity is disposed on the first portion of the clip element. Landau discloses wherein the at least one protrusion (44) is disposed on the third portion (22) of the clip element (14, 22, 24) and the at least one corresponding cavity (42) is disposed on the first portion (14) of the clip element (14, 22, 24), the configuration for retaining the clip element in a fixed position relative to a deformable container (12) (Landau Figs. 1-4; Col. 6 Line 39 to Col. 8 Line 36). 
	Furthermore, it would have been an obvious matter of design choice to modify Robe in view of Claro as applied to Claim 1 above and further in view of Landau to have the at least one protrusion disposed on the first portion of the clip element and the at least one corresponding cavity disposed on the third portion of the clip element since applicant has not disclosed that having such a configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the at least one protrusion disposed on the first portion of the clip element and the at least one corresponding cavity disposed on the third portion of the clip element, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).


Re Claim 7, Robe in view of Claro as applied to Claim 1 above and further in view of Landau disclose all of the limitations of Claim 4. Robe in view of Claro fail to disclose wherein the locking element is arranged to be manually activated by a user after the protrusion engages to the least one corresponding cavity after the fluid has been expelled from the deformable container. Landau discloses wherein the locking element (34, 40) is arranged to be manually activated by a user after the protrusion (44) engages to the least one corresponding cavity (42) after the fluid has been expelled from the deformable container (12), the configuration for retaining the clip element in a fixed position relative to the deformable container (Landau Figs. 1-4; Col. 6 Line 39 to Col. 8 Line 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the locking element of Robe in view of Claro as applied to Claim 1 above and further in view of Landau to be manually activated by a user after the protrusion engages to the least one corresponding cavity after the 

Re Claim 20, Robe in view of Claro disclose a method of administering a fluid to a vascular access device comprising the steps of, (a) providing a single use pre-filled delivery device of Claim 2. Robe further discloses (e) folding the second portion of the clip element over the first portion of the clip element to remove one or more air bubbles from the deformable container; and (f) folding the third portion of the clip element over the first portion of the clip element for driving fluid out of said chamber (Robe Col. 3 Line 61 to Col. 6 Line 32). However, Robe fails to disclose (b) providing a vascular access device having a proximal end, a distal end and a passageway therethrough, said proximal end having a female luer tip in fluid communication with said passageway; (c) placing said distal end of said vascular access device in a blood vessel of a patient; (d) engaging said male luer tip of said deformable container with said female luer tip of said vascular access device; and (g) disengaging said male luer tip of said deformable container from said female luer tip of said vascular access device.
	Claro discloses (b) providing a vascular access device (Claro Claim 1; Fig. 4A, 15A) having a proximal end, a distal end and a passageway therethrough, said proximal end having a female luer tip in fluid communication with said passageway; (c) placing said distal end of said vascular access device in a blood vessel of a patient; (d) engaging said male luer tip of said deformable container with said female luer tip of said vascular access device; and (g) disengaging said male luer tip of said deformable container from said female luer tip of said vascular access device, 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the method of Robe in view of Claro as applied to Claim 1 above and further in view of Landau to comprise the steps of (b) providing a vascular access device having a proximal end, a distal end and a passageway therethrough, said proximal end having a female luer tip in fluid communication with said passageway; (c) placing said distal end of said vascular access device in a blood vessel of a patient; (d) engaging said male luer tip of said deformable container with said female luer tip of said vascular access device; and (g) disengaging said male luer tip of said deformable container from said female luer tip of said vascular access device, the configuration as disclosed by Claro for securely adhering a vascular access device to the deformable container for infusion of fluid from the deformable container to a patient.
	Robe in view of Claro also fails to disclose (f) continue applying force to the first portion and the third portion of the clip element to engage the locking element. Landau discloses the step of continuing applying force to the first portion and the third portion of the clip element to engage the locking element, the configuration for retaining the clip element in a fixed position relative to a deformable container (12) (Landau Figs. 1-4; Col. 6 Line 39 to Col. 8 Line 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the method of Robe in view of Claro as applied to Claim 1 above and further in view of Landau to comprise the step of (f) continue applying force to the first portion and the third portion of the clip element to engage the locking element, the .

Claims 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robe (USPN 3,768,699) in view of Claro (USPN 5,810,783) as applied to Claim 1 above, and further in view of Cornett (USPN 4,411,656).

Re Claims 9-13: As to Claims 9 and 11-13, Robe in view of Claro teach all of the limitations of Claim 1. However, neither Robe in view of Claro teach the delivery device further comprising a pre-selected amount of sterile fluid in the chamber wherein the sterile fluid is a flush solution of saline, heparin, water or a combination thereof and the fluid the fluid comprises a medicament or drug. Cornett teaches a compressible delivery device (Cornett Abstract) comprising a pre-selected amount of sterile fluid in the chamber wherein the sterile fluid is a flush solution of saline or water or a medicament wherein such prefilled delivery devices are in widespread use in the medical industry (Cornett Col. 1 Lines 15-30).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the delivery device of Robe in view of Claro to include a pre-selected amount of sterile fluid in the chamber wherein the sterile fluid is a flush solution of saline or water or a medicament as taught by Cornett wherein such prefilled delivery devices are in widespread use in the medical industry (Cornett Col. 1 Lines 15-30). As to Claim 10, Robe in view of Claro do not teach the amount of fluid in the chamber being from 0.5mL to 10mL. Cornett teaches prefilled delivery devices of 10mL which are useful in inflating Foley catheters, 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device of Claro in view of Landau to include a fluid volume of 10mL as taught by Cornett which are useful in inflating Foley catheters, in dispensing lubricating jellies and in dispensing drugs into solutions for intravenous introduction into a patient or by other parenteral methods (Cornett Col. 1 Lines 15-30). Furthermore, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Exparte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of 10mL substantially overlaps and thus anticipates the claimed range of 0.5mL to 10mL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                  

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                   
02/16/2021